         Case 6:19-bk-15624-SY Doc 15 Filed 10/09/19                                Entered 10/09/19 21:46:42                Desc
                             Imaged Certificate of Notice                           Page 1 of 5
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-15624-SY
Jacob John Ramirez                                                                                         Chapter 7
Betty Jean Nuno
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0973-6                  User: admin                        Page 1 of 2                          Date Rcvd: Oct 07, 2019
                                      Form ID: 318a                      Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 09, 2019.
db/jdb         +Jacob John Ramirez,    Betty Jean Nuno,   1201 Cabrillo Dr,    Barstow, CA 92311-6710
39645054       +American Honda Finance,    10801 Walker St,   Cypress, CA 90630-5043
39645052       +American Honda Finance,    10801 Walker St Ste 140,   Cypress, CA 90630-5042
39645056       +Bank Of America,    4909 Savarese Circle,   Fl1-908-01-50,    Tampa, FL 33634-2413
39645061       +Collection Bureau of America,    25954 Eden Landing Rd., 1st Floor,    Hayward, CA 94545-3837
39645062       +Edc/mesa Properties In,    499 N Central Ave Ste A,   Upland, CA 91786-7270
39645064       +FedLoan Servicing,    Attn: Bankruptcy,   Po Box 69184,    Harrisburg, PA 17106-9184
39645063       +FedLoan Servicing,    Pob 60610,   Harrisburg, PA 17106-0610
39645071       +Winn Law Group,    110 E. Wilshire Ave., Ste. 212,   Fullerton, CA 92832-1960

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QRWHITMORE.COM Oct 08 2019 08:08:00       Robert Whitmore (TR),    3600 Lime St Ste 616,
                 Riverside, CA 92501-0933
smg             EDI: EDD.COM Oct 08 2019 08:08:00       Employment Development Dept.,    Bankruptcy Group MIC 92E,
                 P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Oct 08 2019 08:08:00       Franchise Tax Board,    Bankruptcy Section MS: A-340,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
39645053        EDI: HNDA.COM Oct 08 2019 08:08:00       American Honda Finance,    Attn: Bankruptcy,
                 Po Box 168088,    Irving, TX 75016
39645055        EDI: BANKAMER.COM Oct 08 2019 08:08:00       Bank Of America,    Po Box 982238,
                 El Paso, TX 79998
39645057        E-mail/Text: bankruptcy@cavps.com Oct 08 2019 04:24:28        Cavalry Portfolio Services,
                 Po Box 27288,    Tempe, AZ 85285
39645058       +E-mail/Text: bankruptcy@cavps.com Oct 08 2019 04:24:28        Cavalry Portfolio Services,
                 Attn: Bankruptcy Department,     500 Summit Lake Ste 400,    Valhalla, NY 10595-2322
39645060       +EDI: CHASE.COM Oct 08 2019 08:08:00       Chase Card Services,    Attn: Bankruptcy,    Po Box 15298,
                 Wilmington, DE 19850-5298
39645059       +EDI: CHASE.COM Oct 08 2019 08:08:00       Chase Card Services,    Po Box 15369,
                 Wilmington, DE 19850-5369
39645065       +E-mail/Text: litigationintake@metlife.com Oct 08 2019 04:24:59        Metlife,    200 Park Avenue,
                 New York, NY 10166-0005
39645066        EDI: RMSC.COM Oct 08 2019 08:08:00       PayPal,   P.O. Box 71202,    Charlotte, NC 28272-1202
39645067        E-mail/Text: BANKRUPTCY@SCHOOLSFIRSTFCU.ORG Oct 08 2019 04:24:47        SchoolsFirst FCU,
                 15442 Del Amo Av,    Tustin, CA 92780
39645068       +E-mail/Text: BANKRUPTCY@SCHOOLSFIRSTFCU.ORG Oct 08 2019 04:24:47        SchoolsFirst FCU,
                 Attn: Bankruptcy,    Po Box 11547,    Santa Ana, CA 92711-1547
39645070       +EDI: WFFC.COM Oct 08 2019 08:08:00       Wells Fargo Bank NA,    Attn: Bankruptcy,
                 1 Home Campus Mac X2303-01a,     Des Moines, IA 50328-0001
39645069        EDI: WFFC.COM Oct 08 2019 08:08:00       Wells Fargo Bank NA,    Credit Bureau Dispute Resoluti,
                 Des Moines, IA 50306
                                                                                                TOTAL: 15

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp              Courtesy NEF
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 09, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
       Case 6:19-bk-15624-SY Doc 15 Filed 10/09/19                 Entered 10/09/19 21:46:42       Desc
                           Imaged Certificate of Notice            Page 2 of 5


District/off: 0973-6          User: admin                 Page 2 of 2                  Date Rcvd: Oct 07, 2019
                              Form ID: 318a               Total Noticed: 24


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 7, 2019 at the address(es) listed below:
              Nicholas Nicholas Wajda    on behalf of Joint Debtor Betty Jean Nuno info@wajdalawgroup.com,
               r47098@notify.bestcase.com
              Nicholas Nicholas Wajda    on behalf of Debtor Jacob John Ramirez info@wajdalawgroup.com,
               r47098@notify.bestcase.com
              Robert Whitmore (TR)    rswtrustee@yahoo.com, rwhitmore@ecf.axosfs.com
              United States Trustee (RS)    ustpregion16.rs.ecf@usdoj.gov
              Valerie Smith    on behalf of Interested Party    Courtesy NEF claims@recoverycorp.com
                                                                                             TOTAL: 5
     Case 6:19-bk-15624-SY Doc 15 Filed 10/09/19                                             Entered 10/09/19 21:46:42                       Desc
                         Imaged Certificate of Notice                                        Page 3 of 5
Information to identify the case:
Debtor 1              Jacob John Ramirez                                                       Social Security number or ITIN          xxx−xx−1082
                      First Name   Middle Name   Last Name                                     EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Betty Jean Nuno                                                          Social Security number or ITIN          xxx−xx−9335
(Spouse, if filing)
                      First Name   Middle Name   Last Name                                     EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 6:19−bk−15624−SY



Order of Discharge − Chapter 7                                                                                                                      12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Jacob John Ramirez                                                       Betty Jean Nuno
                                                                                    aka Betty Jean Nuno−Ramirez
            [include all names used by each debtor, including trade names, within
           the 8 years prior to the filing of the petition]                          [include all names used by each debtor, including trade names, within
                                                                                    the 8 years prior to the filing of the petition]
           Debtor 1 Discharge Date: 10/7/19
                                                                                    Debtor 2 Discharge Date: 10/7/19



           Dated: 10/7/19
                                                                                    By the court: Scott H. Yun
                                                                                                  United States Bankruptcy Judge




Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                                      This order does not prevent debtors from paying
and it does not determine how much money, if                                        any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                                debts according to the reaffirmation agreement.
                                                                                    11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                           Most debts are discharged
attempt to collect a discharged debt from the                                       Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                          all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                                     personal liability for debts owed before the
or otherwise try to collect from the debtors                                        debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                                    Also, if this case began under a different chapter
in any attempt to collect the debt personally.                                      of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                                    to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                         are discharged.

However, a creditor with a lien may enforce a                                       In a case involving community property: Special
claim against the debtors' property subject to that                                 rules protect certain community property owned
lien unless the lien was avoided or eliminated.                                     by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                                       not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                                                                       13/AUT
                                                                                                         For more information, see page 2 >
    Case 6:19-bk-15624-SY Doc 15 Filed 10/09/19            Entered 10/09/19 21:46:42     Desc
                        Imaged Certificate of Notice       Page 4 of 5
Official Form 318−CACBdodb/CACodsc   Order of Chapter 7 Discharge               page 1
   Case 6:19-bk-15624-SY Doc 15 Filed 10/09/19                      Entered 10/09/19 21:46:42          Desc
                       Imaged Certificate of Notice                 Page 5 of 5




Some debts are not discharged                                Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:               agreement are not discharged.

     ♦ debts that are domestic support                       In addition, this discharge does not stop
       obligations;                                          creditors from collecting from anyone else who is
                                                             also liable on the debt, such as an insurance
                                                             company or a person who cosigned or
     ♦ debts for most student loans;                         guaranteed a loan.


     ♦ debts for most taxes;
                                                              This information is only a general summary
     ♦ debts that the bankruptcy court has                    of the bankruptcy discharge; some
       decided or will decide are not discharged              exceptions exist. Because the law is
       in this bankruptcy case;                               complicated, you should consult an
                                                              attorney to determine the exact effect of the
                                                              discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318−CACBdodb/CACodsc            Order of Chapter 7 Discharge                    page 2
